Citation Nr: 9907326	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-11 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for trigeminal 
neuralgia/tic douloureux, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected 
residuals of shell fragment wounds to the right calf.  

3.  Entitlement to service connection for a right hip 
disorder, including as secondary to service-connected 
residuals of shell fragment wounds to the right calf.  

4.  Entitlement to service connection for lumbar syndrome 
with bilateral radiculopathy and spinal stenosis, including 
as secondary to service-connected residuals of shell fragment 
wounds to the right calf.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to July 
1945, August 1945 to September 1946, November 1950 to October 
1953, July 1955 to January 1956, and from May 1957 to August 
1957.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In September 1996, the Board of Veterans' Appeals 
(Board) issued a decision granting an increased rating to 70 
percent for post-traumatic stress disorder and denying an 
increased rating for residuals of a shell fragment wound to 
the right calf.  The issues of an increased rating for tic 
douloureux and a total disability rating based on individual 
unemployability were remanded to the RO for additional 
development.  

In the Introduction to the remand, the Board noted that the 
veteran had raised the issues of service connection for a 
right knee disorder and disabilities of the right hip and 
back.  Those issues were referred to the RO for appropriate 
action.  

Previously, in December 1986, the RO denied service 
connection for a right knee disorder.  The veteran was 
informed of that decision, which has now become final.  

The RO, in a July 1998 rating action, granted an increased 
rating for trigeminal neuralgia or tic douloureux, and denied 
service connection for right knee, right hip and lumbar spine 
disabilities.  The veteran appealed that determination to the 
Board in October 1998.  

The Board observes that the RO, while noting that new and 
material evidence was needed to reopen the veteran's claim 
for service connection for a right knee disorder, adjudicated 
the issue on a de novo basis.  Based upon a review of the 
file, the Board is of the opinion that the veteran did, in 
fact, submit evidence sufficient to reopen his claim.  The 
Board is further of the opinion that adjudication of the 
veteran's claim on a de novo basis would in no way result in 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board will proceed to adjudicate 
the issue of service connection for a right knee disorder on 
a de novo basis.  

For reasons which will become apparent, the issues of service 
connection for a right hip disorder and lumbar syndrome, and 
a total rating based on unemployability will be the subjects 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's trigeminal neuralgia/tic douloureux is 
characterized by a loss of sensation and daily pain without 
motor loss.  

2.  The veteran is currently service-connected for residuals 
of a shell fragment wound to the right calf.  

3.  The veteran's degenerative joint disease of the right 
knee with pain and instability is causally related to his 
service-connected residuals of a shell fragment wound to the 
right calf.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating (but no more) for 
trigeminal neuralgia or tic douloureux have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8405 (1998).  

2.  Degenerative joint disease of the right knee is 
proximately due to and/or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity. 
Neuralgia, cranial or peripheral, characterized usually by 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(1998).  

Neuralgia of the fifth (trigeminal) cranial nerve is rated as 
paralysis.  NOTE: Tic Douloureux may be rated in accordance 
with severity, up to compete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8405.  Complete paralysis of the fifth 
cranial nerve is rated as 50 percent disabling.  Severe 
incomplete paralysis is rated as 30 percent disabling.  
Moderate incomplete paralysis is rated as 10 percent 
disabling. 38 C.F.R. § 4.124a, Diagnostic Code 8205.  

Factual Background.  Service medical records from February 
1951 reveal that the veteran was wounded in action.  He 
sustained shell fragment wounds to the left cheek, right eye 
and left temporo-parietal area.  A severe penetrating missile 
wound to the left side of the cheek and floor of the mouth 
with no nerve or artery damage was noted in March 1951 
service medical records.  

June 1976 private medical records include a diagnosis of 
trigeminal neuralgia,  specifically left trigeminal 
neuralgia, controlled by Tegretol. 

Private medical records from February 1980 reveal that the 
veteran had a sharp shooting pain which started in the left 
upper lip and shot up towards the eye, progressing through 
the left forehead to the midparietal region.  The pain lasted 
about 10 seconds.  Touching the lip and eating sometimes 
brought on the pain.  The veteran was first seen in about 
1976.  He had a trial of Tegretol which removed the pain, but 
caused a fairly severe dermatitis and consequently had to be 
stopped.  Since then, he had been maintained on Dilantin.  He 
had good relief of the pain for several years.  About two 
months previously, while working, a tree hit his head and 
reportedly caused a recurrence of the pain.  A left carotid 
angiogram and CT scan were normal.  He had an injection in 
the infraorbital region which helped the pain for about two 
years.  The clinical impression was left sided trigeminal 
neuralgia, mainly in the second division.  A question of 
injection or coagulation of gasserian ganglion was discussed 
with the veteran.  The veteran, however, was not prepared to 
accept the possibility of a numb face.  

Private medical records from April 1980 reveal that an 
avulsion of the left infraorbital nerve was performed.  The 
preoperative diagnosis was recurrent tic douloureux.  The 
private hospital discharge summary revealed that the veteran 
had persistent pain which was blocked on several occasions 
using Marcaine injected directly into the left infraorbital 
nerve.  This completely relieved his pain and triggering.  
With the blocks, the veteran was at least able to get some 
food and nourishment, something he had been unable to do for 
almost three weeks.  X-rays and a CT scan were reviewed, with 
no other abnormalities noted.  Further noted was that the 
aforementioned avulsion resulted in good control of the 
veteran's tic. 

A VA ear, nose and throat examination was performed in May 
1986.  The veteran reported that while in the Army, he was 
wounded twice, once in the face by a mortar round.  The area 
was sutured and some metal was removed.  There was a scar on 
the right side of the neck and in the left facial area near 
the mouth.  According to the veteran, since the time of his 
injury, he had had a tic douloureux.  Examination revealed a 
small scar on the right side of the neck and a triangular 
scar on the left side of the mouth and face, partially hidden 
by a mustache.  There was some numbness in the upper lip, but 
no obvious tic.  

In a letter to the veteran's private physician dated in 
August 1990, it was noted that magnetic resonance imaging 
(MRI) of the brain showed no cause for the veteran's tic 
douloureux.  

In October 1990, a private neurological evaluation was 
performed.  The examiner recorded that the veteran had a 
history of spontaneous onset of trigeminal neuralgia in the 
left side of his face in 1976.  He was treated with Tegretol, 
but it caused a severe dermatitis and had to be stopped.  He 
was maintained on Dilantin for several years with fairly good 
control.  About once or twice a week, he would get a jolt of 
pain in his face, which he characterized as "no major 
problem."  

According to the veteran, his condition was stable until 
1979, at which time he was standing in a hole while working 
and a tree was being lowered into the hole.  The tree was not 
under good control and the veteran was not ready for it.  It 
struck him on top of his head.  He was somewhat dazed and off 
work for a day or two.  Within a few days, the veteran 
reportedly had a worsening of his trigeminal pains, which 
gradually became more frequent and severe.  

Two months later, the veteran was admitted to the hospital 
and a radiofrequency rhizotomy of the left trigeminal nerve 
was performed.  The operation relieved his pain for only a 
few weeks.  After that, he experienced slight jolts of pain 
occurring about once or twice a week, which he considered 
only an "inconvenience," and consequently sought no medical 
attention. 

In 1988, the pain started to appear around the veteran's eye 
in the V1 distribution.  He saw Dr. S. and was started back 
on Dilantin.  An MRI scan of the head was performed and was 
normal.  The pains were gradually increasing, and the 
Dilantin was increased to maximum doses.  

Reportedly, the veteran had undergone avulsion of the 
peripheral branches of the facial nerve, probably II and III, 
about four or five years ago.  The operation, he said, was 
successful for about four or five years.  About two months 
ago, the pains had become worse.  At that time, the veteran 
began to be awakened at night with a severe jolt of pain.  
Reportedly, these jolts became more frequent, increasing to 
three or four a night.  According to the veteran, he had also 
begun having some jolts of pain in the left side of his face 
during the daytime.  

The pain could be triggered by touching the veteran's left 
eye, placing or removing  his dentures, removing his 
eyeglasses, eating, and especially when blowing his nose, 
which he tried to avoid.  Recent skull X-rays were normal, as 
was an MRI of the posterior fossa in late August 1990.  

Due to the veteran's age and the increased risks of surgery, 
it was recommended that he undergo further radiofrequency 
rhizotomy.  Examination of the cranial nerves revealed that 
the extraocular movements were full.  Peripheral vision was 
full to confrontation.  The pupils were small and equal.  The 
optic fundi were normal.  Facial motion was symmetrical.  The 
veteran's hearing was intact bilaterally to whisper and 
rubbing the fingers.  Testing of facial sensation revealed 
that pinprick was absent in the left V3 distribution and 
preserved in V2 and V1. Touch sensation was preserved in all 
three divisions.  Sensation was preserved on the tongue and 
in the mouth.  There was a trigger point when pushing up on 
the nose and pushing the nose to the side; another trigger 
point was slightly in the left lower lip.  The veteran 
commented that at times there were trigger points in his left 
forehead and scalp.  The corneal reflexes were intact with no 
delay.  There was no corneal injection, redness or 
conjunctivitis.  The diagnosis was left trigeminal neuralgia, 
V1, V2 and V3.  According to his history, the veteran's 
trigeminal neuralgia was exacerbated by the blow to the head 
which occurred in 1979 while working.  The examiner commented 
that, while to his knowledge, head trauma ordinarily did not 
exacerbate trigeminal neuralgia, "anything was possible."  
Further noted was that trigeminal neuralgia was normally 
caused by pressure of a small artery, usually the anterior-
inferior cerebellar artery, on the ganglion or roots of the 
trigeminal nerve.  

The examiner recommended further treatment.  Due to the risks 
of further surgery, he agreed with the choice of repeat 
radiofrequency rhizotomy of the trigeminal nerve.  He 
additionally indicated that the veteran might need to have 
more than one procedure.  

A November 1990 private hospital summary reveals that the 
veteran was admitted to undergo a supraorbital and 
infraorbital neurectomy for chronic recurrent tic douloureux.  
The diagnosis was tic douloureux, recurrent, V1 and V2 on the 
right, intractable to all medical and surgical therapy in the 
past.  The veteran underwent an avulsion of both the 
supraorbital and infraorbital nerves.  The final diagnosis 
was recurrent tic douloureux V1 and V2, treated with surgical 
avulsion of the peripheral nerves.  

In January 1994, a VA examination was performed.  During the 
course of this examination, the examiner was unable to find 
any trigger points on the veteran's face.  

A second VA examination, specifically, an audio-ear 
examination, was performed in January 1994.  At that time, 
the examiner noted that the veteran had a scar in the mid 
portion of his right neck which was horizontal, well healed 
and 2.5 centimeters in length.  He had a small four 
millimeter scar just beyond the outer canthus of the left 
eye, which was well healed.  The veteran's sense of smell was 
tested with banana odor.  It was easily evident in the right 
nostril, but not on the left.  His upper lip scar, the 
original trigger point of his tic douloureux, was well 
healed.  He had had previous plastic surgery on it.  The 
veteran had a difference in sensation, being unable to feel 
light touch on the left forehead, or to barely feel it in the 
upper cheek. He did, however, feel normally in his neck and 
earlobes bilaterally.

Facial X-rays were taken in January 1994 at VA.  The 
paranasal sinuses were well aerated.  There was rightward 
deviation of the nasal septum.  Multiple small metallic 
fragments were again noted in the soft tissues of the right 
submandibular region of the right neck.  Overall there had 
been no significant interval change.  

In February 1994, a VA dental examination was performed.  The 
examiner noted that there was no impairment of speech or 
mastication.  There was no limitation of mouth opening.  
There were scars on the left cheek and right anterior neck 
and on panorex on the right side in the vicinity of the angle 
of the mandible.  Below that, there were small metallic 
fragments evident.  There was no marked facial contour 
disfigurement.  

An April 1994 letter from the veteran's private neurologist 
was placed in the claims folder.  It reads in part as 
follows:  the veteran has been a patient of mine for a number 
of years, under treatment for tic douloureux.  He has had 
multiple surgical procedures.  The question raised as to what 
was the basis of his tic and his combat injury with through 
and through wounds to the face and base of the skull are 
considered probably more as an irritant effect, rather than a 
causal effect of the tic.  There is no evidence to suggest 
that the combat wound actually penetrated the base of the 
skull and/or the root entry zone of the cranial nerve; 
therefore, I think it is the primary cause, but the question 
was whether the scar tissue and soft tissue changes that 
related to the wound had an irritant effect and/or 
contributing factor to his tic.  He also had a second injury 
for which he received compensation which was thought to be 
the precipitating event starting his tic.  Given his complex 
history, there is no way I can say with certainty that his 
combat injury precipitated the tic douloureux, but it may 
well be a factor in leading to chronicity of his symptoms due 
to changes in the trigger point sensitivity.  

Private hospital records from July 1994 reveal that the 
veteran was admitted at that time with excruciating pain in 
the left face and orbital area, which was not responding to 
medication.  He had been doing relatively well, and was up 
and around until he developed pain like an "exploding head" 
while at a park.  He claimed that he had a cold drink, which 
precipitated the attack of excruciating pain.  The veteran 
gave a history of a gangliolysis by a neurosurgeon in the 
1970's, and an aversion of the left infraorbital nerve in 
April 1980.  At the time of admission, the veteran was having 
excruciating pain over his left eye, face and head.  There 
was no blurry vision or hearing difficulty, or any sore 
throat.  The diagnostic impression was excruciating pain due 
to trigeminal neuralgia, controlled with medication.  
Reportedly, the veteran had been maintained on Dilantin and 
Zoloft on a daily basis.  He was started on Percocet.  
According to the veteran, his pain had been subsiding over 24 
hours.  

October 1994 office notes of the veteran's private physician 
reveal he was seen in the emergency room a week or so 
previously with a severe tic attack.  Later that month, a 
left sided percutaneous radiofrequency lesion of the 
gasserian ganglion was performed.  

A letter from the veteran's private physician reveals that he 
underwent a left sided gasserian ganglion radiofrequency 
lesion in October 1994.  In November 1994, a second letter 
revealed that the veteran was doing well since his recent 
left sided gasserian ganglion radiofrequency lesion. He felt 
great and had no facial pain. He had been eating without 
difficulty and talking without difficulty. He did bite his 
cheek a couple of times, but had no difficulty avoiding that 
now.  He was aware of left V1 and V2 numbness when he thought 
about it or touched those areas, but it was not bothersome in 
any way.  He had stopped taking Dilantin and Lioresal and had 
no recurrence of pain.  He remained on Zoloft for other 
reasons.  Examination revealed marked reduction of pinprick 
sensation in the left V1 and V2 distributions.  The veteran 
still had corneal reactions and his eyes looked good.  His V3 
distribution sensation was within normal limits.  

A VA neurology consult was ordered in July 1996 by the ear, 
nose and throat department, with a notation that the veteran 
had a history of trigeminal neuralgia with electrocautery of 
the nerve.  He was complaining of increased spasm of the 
cervical musculature.  On palpation, there was no evidence of 
a lesion.  

August 1996 VA records reveal that the veteran had a gunshot 
wound to the submandible/mandible and left buccal regions 
which required surgical debridement with "submand gland 
excision."  There was shrapnel remaining in the neck and 
submandible region.  The veteran had always had mild/moderate 
dysphagia.  He also had a history of trigeminal neuralgia.  
He was status post ablation by electrode.  He was complaining 
of increased dysphagia.  The assessment was cervical spasm 
with a history of trigeminal neuralgia.  

March 1997 VA records reflect that the veteran was having 
episodes of choking.  The assessment was "? glassopharygeal 
neuralgia/hyperactivity."  

A VA examination was performed in April 1997.  The veteran 
complained of numbness and severe pain in the left side of 
his face.  According to the veteran, he experienced pain in 
his face every day.  There was no evidence of language 
dysfunction.  The pupils were equal and reactive.  
Extraocular movements were full.  Corneal sensation was 
slightly decreased in the left eye.  Pinprick was decreased 
from the V1 to V3 distribution on the left side.  There was 
mild left facial asymmetry.  There was evidence of wasting on 
the left side of the face.  Hearing was decreased to finger 
rub in the left ear.  There was slight asymmetry in elevation 
of the palate and uvula.  The tongue protruded in the midline 
with full range of motion.  There was no dysarthria.  The 
examiner's impression was consistent with trigeminal 
neuralgia which the veteran had been experiencing since a 
facial injury and head injury in 1951.  The problem had been 
refractory to different treatments, including radiofrequency 
rhizotomy and different medications.  

In October 1997, the veteran was admitted to the Neurological 
Institute at Columbia Presbyterian.  The veteran reported 
first developing paroxysmal left facial pains in 1976.  At 
that time and subsequently, his primary trigger point and 
pain area had been V2.  His pain had spread into the V3 and 
V1 distributions.  He was tried on Tegretol with excellent 
relief of his pain.  He had to stop because of a rash.  He 
was managed on Dilantin, apparently with excellent pain 
control from 1976 to 1979.  In 1979, his pain became 
medically intractable and a radiofrequency lesion was 
attempted.  In 1980, he underwent infraorbital nerve avulsion 
with excellent pain relief.  He was without pain from 1980 to 
1990.  By 1990, left V2-triggered paroxysmal pains had 
recurred.  A second radiofrequency lesion was attempted, but 
apparently optimal needle positioning could not be 
accomplished.  Subsequent supraorbital nerve avulsion was 
carried out, and yielded excellent pain relief.  The veteran 
subsequently experienced persistent left forehead numbness 
that had not bothered him.  Pain subsequently recurred, again 
primarily triggered by left V2 distribution stimuli with 
prominent spread of the pain into the V3 and V1 
distributions.  The veteran resumed Dilantin in May and had 
relatively good pain control until July.  Since July the pain 
had been severe and almost constant.  The veteran experienced 
extreme difficulty eating and swallowing, and lost at least 
12 pounds.  Additionally noted were problems with medication 
side-effects and continuing pain. 

Examination revealed complete absence of pinprick and soft 
touch sensation in the left forehead extending down to the 
level of the orbit laterally.  The veteran had preserved 
corneal and eyelash sensation, and reported pinprick and soft 
touch sensation in the left V2 and V3 distributions 
equivalent to his right side.  Touching in the left V2 
produced a sensation of paresthesia in the left vertex of the 
head.  Motor examination was unremarkable.  The impression 
was that the veteran had a recurrence of his left trigeminal 
neuralgia (primarily V2) after previous temporarily 
successful avulsions.  

In June 1998, a nurse practitioner wrote the following:

Dr. E's exam done 4/26/98 reflects head 
injury sustained in 1951 during active 
duty service as part of the veteran's 
medical history.  The veteran did not 
report symptoms of trigeminal neuralgia 
until 1976.  However, the cause of these 
symptoms is most likely related to the 
veteran's 1951 injury by a metallic 
missile.  The missile entered through the 
right side of his face and crossed the 
floor of his mouth and exited on the left 
side of his face. The veteran's 
trigeminal neuralgia has been refractory 
to different treatment, including radio 
frequency rhizotomy and different 
medications. 

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1995.  He stated that he had first had 
surgery on his face in 1976, followed by three subsequent 
surgeries.  The last was in 1994.  (T-15).  Since the last 
surgery, he had been much better.  However, every day he had 
pain and numbness.  His eye felt as if it were puffed up.  It 
felt numb.  When he was jabbed with a pin it was numb.  (T-
17)  When asked if he still had pain, he responded that there 
was no pain in the sense of an actual tic.  His wife added 
that it was really uncomfortable.  He had numbness.  His wife 
stated that he could not eat very well.  (T-19).  When asked 
if he ever got a jolt of electricity as if he had plugged 
something in, the veteran responded that his pain was 
"exactly that."  His wife stated that it was constant.  The 
veteran said that it happened without a warning; that he 
would be sitting and talking, and suddenly it would hit.  He 
could not blow his nose.  The swelling was the worst part.  
He was asked how long the pain lasted.  He said he had gone 
45 or 50 minutes, and that the pain was normally supposed to 
last one or two minutes.  Reportedly, the veteran had been 
given shots for his pain.  On those occasions when he was 
unable to receive shots, he would go down to the basement, 
out in the backyard, or out to the woods.  His wife testified 
that he was in the hospital for five days one summer because 
it was necessary to keep him totally sedated.  (T-20).  

Analysis.  In determining the appropriate Diagnostic Code to 
apply in rating the veteran's tic douloureux or trigeminal 
neuralgia, the Board first reviewed the history of the 
veteran's disability.  The veteran sustained shell fragment 
wounds to the face in service in February 1951.  The RO 
granted service connection in March 1954 for a wound of the 
left cheek, with fracture of the mandible, which was healed 
in good alignment.  It was rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.  That rating 
was for moderate disfiguring scars of the head, face or neck.  
That evaluation is still in effect.  

The veteran developed facial pain in 1976.  He then requested 
service connection for tic douloureux or trigeminal neuralgia 
on the basis that it was causally related to his shell 
fragment wounds to the face.  In July 1998, the RO granted 
service connection for trigeminal neuralgia, tic douloureux, 
as secondary to the service-connected shell fragment wounds 
to the face.  The RO assigned a 10 percent evaluation for 
trigeminal neuralgia.  The 10 percent rating represents 
moderate incomplete paralysis of the fifth (trigeminal) 
cranial nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8205.  

Shell fragment wounds are usually rated based on muscle 
injury due to missiles.  During the pendency of the veteran's 
claim, new regulations were published, which became effective 
July 3, 1997, for evaluating disability due to muscle injury.  
62 Fed. Reg. 30235-30249 (1997).  When a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, as of July 
3, 1997, 38 C.F.R. § 4.73, Diagnostic Code 5325 provides that 
the veteran's disability may be evaluated based on functional 
impairment as seventh (facial) cranial nerve neuropathy 
(Diagnostic Code 8207), disfiguring scar (Diagnostic Code 
7800), etc., with a minimum evaluation of 10 percent if 
interfering to any extent with mastication.  Prior to July 3, 
1997, 38 C.F.R. § 4.73, Diagnostic Code 5325, read as follows 
for injury of the facial muscles: consider injury to cranial 
nerves, minimum rating if interfering to any extent with 
mastication 10 percent.  These Diagnostic Codes are 
essentially identical in effect. 

In the case at hand, the RO correctly rated the veteran under 
the Diagnostic Codes for rating diseases of the cranial 
nerves, specifically, the fifth (trigeminal) nerve.  The 
veteran's service connected residuals of shell fragment 
wounds to the face have been separately rated for disfiguring 
scars as provided in Diagnostic Code 8207.  The Board has 
considered whether or not separate ratings for neurological 
impairment and scars would be appropriate in this case.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
in determining whether separate ratings may be granted, the 
critical element is that none of the symptomatology for any 
one of the conditions is duplicative of, or overlapping with, 
the symptomatology of the other conditions. In this instance, 
the rating for scars is based on the degree of disfigurement 
and the anatomic location of the scar.  The 10 percent 
evaluation for disfiguring scars of the head, face and neck 
does not include the functional impairment or pain caused by 
the veteran's trigeminal neuralgia.  A separate evaluation 
for involvement of the trigeminal nerve is therefore 
appropriate.  

The Schedule for Rating Disabilities specifically provides 
Diagnostic Code 8205 for rating disability of the trigeminal 
nerve.  The veteran's trigeminal neuralgia is currently rated 
as 10 percent disabling based on moderate incomplete 
paralysis.  The note following Diagnostic Code 8205 states 
the rating should be assigned based on the relative degree of 
sensory manifestation or motor loss.  The introductory note 
to 38 C.F.R. § 4.12a states that disability is to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  

The veteran has a history beginning in 1976 of facial pain.  
When it first occurred, the attacks lasted for short periods.  
The medical records now reflect that, even after surgical 
treatment on four occasions, the veteran has recurrences of 
pain.  He and his spouse have testified that the pain is 
almost constant when it occurs.  The pain has been described 
as excruciating in the veteran's medical records.  It has 
additionally been noted that the pain was of such severity 
that the veteran was unable to eat and lost weight as a 
result.  Moreover, he has been hospitalized in order to 
control his constant pain.  

Surgical treatment has resulted in sensory impairment.  The 
April 1997 VA examination revealed a loss of sensitivity to 
pinprick on the left side.  There was also some mild left 
sided asymmetry.  No speech disturbance or current difficulty 
with chewing was noted.  A private neurological evaluation in 
October 1997 noted persistent left forehead numbness and the 
complete absence of pinprick and touch sensation in the left 
forehead extending down to the level of the orbit.  

The note following Diagnostic Codes 8205, 8305 and 8405 
states that tic douloureux may be rated up to complete 
paralysis.  In this case the Board finds that the veteran's 
disability is commensurate with severe incomplete paralysis.  
The daily pain and loss of sensation with retention of the 
functions of the eye, mouth and nose indicate severe 
impairment.  Severe incomplete paralysis of the trigeminal 
nerve is rated as 30 percent disabling.  

The Board next considered whether the veteran demonstrated 
impairment of sufficient severity to rate as analogous to 
complete paralysis.  The veteran has retained the ability to 
speak, use his left eye and eat.  Although there exists some 
asymmetry of the face, there is no indication other than an 
April 1980 private medical record that the veteran has lost 
the functions of eating, talking or speaking.  The medical 
record reflects that the veteran's disability is primarily 
demonstrated by sensory loss and pain.  It does not indicate 
motor loss analogous to that of paralysis of the trigeminal 
nerve.  For that reason, the Board has concluded that an 
increased evaluation in excess of 30 percent for disability 
of the trigeminal nerve is not warranted.  

An increased rating to 30 percent based on severe, incomplete 
paralysis of the trigeminal nerve is appropriate.  


Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a).  

Factual Background.  A service entrance examination in 
December 1944 revealed that the veteran's spine and 
extremities were normal.  A separation examination in 
September 1946 again noted that the spine and extremities 
were normal.  

A service medical record from December 1951 reveals that the 
veteran sustained shrapnel wounds to the right calf and burns 
to the face.  A second service medical record on the same 
date included notations that the veteran had a perforating 
shell fragment wound to the left upper posterior calf.  No 
major artery or nerve involvement was noted.  The wound on 
the left calf was debrided.  (There is a discrepancy in the 
service medical records at the time of the injury as to which 
calf, the right or left, was involved.)

An October 1953 discharge examination noted that the lower 
extremities were normal.  A scar of the right calf and 
lateral lower leg was also noted.  

A VA examination was performed in February 1954.  The veteran 
complained that his right leg ached.  The examiner noted that 
the veteran had full use of the knee and ankle.  Superficial 
linear scars were noted.  February 1954 VA X-rays of the 
upper two thirds of the right leg revealed no bone or joint 
abnormalities.  There were no metallic foreign bodies.  

In March 1954, the RO granted service connection for a 
moderate wound to muscle group XI on the right.  A 10 percent 
rating was assigned.  

An enlistment examination in July 1955 noted that the lower 
extremities were normal.  A scar on the right lower leg was 
noted.  

December 1955 service medical records include a notation that 
the veteran had been put on excessive kitchen duty which hurt 
his legs and feet.  Reportedly, it caused swelling of his 
knees from old war wounds.  

A January 1956 service report of medical examination noted 
that the lower extremities were abnormal.  The specific 
abnormality noted was post frostbite of both feet.  

July 1956 VA hospitalization records included an examination 
report. Physical examination revealed small rounded scars 
below the right knee anteriolaterally.  A supplemental report 
attached to those records revealed that there was no apparent 
residual dysfunction secondary to muscle wounds of the lower 
right leg or upper right leg.  All the scars were well 
healed.  Because of his complaints that he had experienced 
occasional giving-way of the right knee in the past two or 
three years, the veteran was referred for local orthopedic 
evaluation.  The veteran believed that his right knee 
difficulties were related to his combat injuries in Korea.  
The orthopedic report noted that the right knee was stable.  
There were no scars.  No fusion was present.  On moving the 
patella over the femoral condyle, the examiner noted the 
following: "One is impressed that there was an area of 
softening on both sides of the patella inferiorly and there 
was some voluntary guarding on extension of the knee."  
There were no other abnormalities of the right knee or 
adjacent area except for a few small scars on the right 
thigh.  X-rays of the right knee showed no definite bone or 
joint pathology.  The clinical impression was that the 
veteran had chondromalacia of the patella due to undetermined 
cause.  Treatment included a series of hydrocortisone 
injections in the right knee joint.  It was recommended that 
surgical arthrotomy of the right knee be considered if the 
veteran did not improve significantly within six weeks.  
There was no evidence that his right knee difficulty was 
related to his combat injuries.  

A reenlistment physical examination dated in May 1957 
included an evaluation that the veteran's lower extremities 
were abnormal.  The specific abnormality noted was genu 
varus.  Scars on the medial and posterior right leg were also 
noted.  

An August 1957 Report of Physical examination noted the lower 
extremities were normal.  

On a Report of Medical History dated in August 1957, the 
veteran indicated that he had a history of swollen or painful 
joints and a trick or locked knee.  The physician's summary 
specifically noted that he claimed severe pain in the right 
leg and a "bad knee."

VA records from September 1959 reveal that the veteran had a 
shell fragment wound scar that was three by one inch on the 
medial side of the calf and another that was two by once inch 
in the popliteal area.  Both of those scars were slightly 
adherent, but not tender.  There was no deformity of the 
knees.  Motion of the knees was within normal limits.  
Measurement of the thighs was nineteen and one quarter inches 
on the right and nineteen inches on the left.  Measurement of 
the calf was fourteen and one half inches on the right and 
fourteen and one quarter inches on the left.  The diagnoses 
were scars of the right calf and chronic strain of both 
knees.  The examiner stated that he believed that the 
veteran's pains in his knees and feet were related to the 
wounds of the right calf.  

Private medical records beginning in April 1982 include a 
diagnosis of degenerative joint disease of the right knee, 
status post medial meniscectomy with anterior cruciate 
injury, medial compartment osteoarthritis, and progressive 
varus deformity.  The veteran reported having right knee 
pain.  The veteran had noticed giving way, swelling, a 
crackling sensation, and pain related to weather in the area 
of the right knee.  Knee reflexes were intact and 
satisfactory.  Quadriceps atrophy was present, which appeared 
to be related to the right knee symptoms.  There was no major 
motor atrophy.  Examination of the right knee revealed that 
the veteran had a genu varus deformity of the right knee as 
compared to the normal side.  He had minimal effusion and 
medial joint line tenderness.  Patellar compression produced 
crepitus and pain.  Mediolateral and anteroposterior 
stability was impaired.  Mediolateral stability was 
considered reasonably well preserved.  Anteroposterior 
stability was not satisfactory, secondary to anterior 
cruciate insufficiency.  

In April 1984, the veteran returned to his private physician 
with right knee symptoms, specifically, patellofemoral pain.  
Reportedly he had experienced a stabbing pain three days 
previously when he tried to change the direction of his walk.  
Examination revealed localized tenderness over the lateral 
femoral condyle and lateral facet of the patella.  The rest 
of the joint was satisfactory.  

A VA examination was performed in May 1986.  The veteran 
walked easily and well with a normal gait.  He wore arch 
supports in his shoes because of bilateral pes cavus with 
depressed metatarsal heads.  Proximally and anteriomedially, 
and overlying the medial belly of the right calf muscle was a 
depressed, but well healed scar, which was not tender.  From 
the top to the bottom the scar measured three and one half 
inches by one half inch at the widest point.  Although there 
was loss of underlying calf muscle, this was not clinically 
significant, as he showed strong flexion of the knee, with 
normal mobility.  Incidentally the veteran had surgery on the 
right knee in 1977 because of buckling of the knee.  The knee 
still buckled.  Calf circumference was 14 and one half inches 
on the right and 14 inches on the left.  The thigh 
circumferences were the same bilaterally.  The diagnosis was 
residuals of grenade fragment wounds in the right calf area 
with residual scar, recurrently symptomatic as described.  
The examiner indicated that further diagnosis awaited the X-
ray report.  In pen, he added a notation that a small 
retained grenade fragment was in the area of the 
intercondylar notch of the knee.  

VA X-rays of the right calf taken in May 1986 revealed a 
small radiopaque density in the area of the intercondylar 
notch.  It was difficult to determine the exact locale of the 
density.  The soft tissues of the thigh revealed no evidence 
of a radiopaque foreign body.  The mineralization was normal 
for the patient's age.  There was vascular calcification.  

The veteran submitted the following August 1992 statement 
from his private orthopedist:

This patient sustained injuries in the 
World War which has (sic) affected the 
right upper portion of his leg.  The gun 
shot wound injuries have affected the 
area of the muscles behind the region of 
the knee.  The knee injuries and the 
changes in his feet have progresses (sic) 
over the years.  Because of the changes 
around the area of the calf muscles where 
the penetrating injuries occurred, it has 
affected the musculature in the region of 
the knee as well as the foot and ankle.  
The patient has sustained additional 
injuries to the right lower extremity at 
work.  The combination of all the 
injuries have progressed the severity of 
his condition at the right knee.  He has 
developed a significant traumatic 
osteoarthritis of the right knee.  He 
also has required support of his feet 
through orthotics.  His condition has 
worsened regarding his right lower 
extremity injuries.  

A VA examination was performed in October 1992.  A history of 
shrapnel wounds to the right lower thigh and right knee areas 
while on active duty was noted.  This required surgical 
treatment and debridement with removal of cartilage from the 
knee.  Since then, the veteran had experienced progressive 
deformities of degenerative arthritis of the right knee with 
increasingly severe loss of mobility.  Orthopedic examination 
revealed that the veteran was self ambulatory.  He walked 
with a markedly flexed bowed right knee and associated flexed 
right hip.  He had advanced deformity of both knees.  
Anteromedially along the right knee was a well healed five 
and one half inch long surgical scar.  There was loss and 
atrophy of the right thigh musculature, particularly the 
right quad, with loss of bulk and tone.  Thigh circumferences 
were right, nineteen inches and left, twenty inches.  The 
right calf was sixteen inches and the left, sixteen and one 
half inches.  There was a fixed 10 degree tibia varus 
deformity of the knee and a fixed loss of 15 degrees of 
extension of the right knee; in other words the veteran 
lacked 15 degrees of achieving a zero position.  From the 15 
degree flexed position, further flexion was limited to 110 
degrees.  Movement to this range was uncomfortable, but 
painful only if forced. He was stable with no obvious 
ligamentous laxity.  McMurray testing was negative.  The 
diagnosis was residuals of surgically treated shrapnel wounds 
of the right lower thigh and right knee areas with severe 
post traumatic changes in the right knee, severe degenerative 
arthritis, and fixed varus deformity, with restricted 
movement of the knee, increasingly painful.  

VA X-rays taken in October 1992 revealed severe degenerative 
changes of the right knee, particularly involving the 
patello-femoral joint and medial joint space.  

An examination of the joints was conducted in May 1993 at VA.  
The veteran told the examiner that he was wounded in the 
upper part of the right lower leg in the 1950's, specifically 
a through and through penetrating wound of the upper 
quadriceps muscle.  The veteran stated that he was treated 
for continuing weakness of the right knee.  He was given a 
knee brace.  Shortly after service, the veteran stated, he 
was seen for weakness and giving way of the knee.  Since that 
time, he reportedly experienced continuing weakness of the 
right knee.  At times his knee gave way.  Seven years before, 
he had undergone arthroscopic surgery of the right knee with 
instability.  At the present time, he had consistent pain in 
the right knee and an inability to fully bear weight.  
Examination revealed a surgical scar measuring ten 
centimeters in length over the medial aspect of the right 
knee.  There were hypertrophic changes of the right knee 
greater than the left, with crepitance on range of motion of 
the upper knee.  It was less so with the left.  There was a 
scar of the upper right leg, through and through.  Each side 
was well healed with the gastrocnemius muscle intact.  There 
was a loss of 15 degrees of extension, though with full 
strength of the gastrocnemius tibialis, quadriceps and 
hamstrings.  There was lateral mobility of the right knee.  
The diagnosis was degenerative joint disease of the right 
knee secondary to instability which was contributed to by 
injury while in the military and injury to the right 
gastrocnemius muscle of the proximal heads.  X-rays of the 
right knee revealed severe joint space narrowing of the 
medial and patellofemoral compartments.  There was also mild 
narrowing of the lateral compartment.  Severe osteophyte 
formation was noted.  No effusion was seen.  The impression 
was moderate to severe osteoarthritis, affecting mainly the 
medial and patellofemoral joint spaces.  Marginal osteophyte 
formation was noted about the knee.  

The veteran submitted a statement from his private physician 
in January 1995.  It stated that the physician certified that 
the veteran had been suffering from permanent weakness of the 
right knee as a result of a shrapnel wound in the Korean War.  

A VA examination of the joints was conducted in April 1997.  
The examiner wrote the following impression after examining 
the veteran:  

Right knee pain and instability sensation 
secondary to injury sustained during his 
service in Korea.  As fas as the injury 
of 1976 to the right knee, it is 
difficult to ascertain the symptom and 
degree of impairment due to that part of 
the aggravation; however, the original 
injury from 1951 would suggest that he 
would have a probable derangement in gait 
pattern, which would also predispose him 
to osteoarthritis and any subsequent 
injuries.  I feel that his current level 
of disability is related to his service 
connected injury of 1951.  

The following addendum written by a nurse practitioner, dated 
in June 1998, was placed in the claims folder.  

Dr. F's exam done 4/25/98 reflects an 
impression of his right knee and 
instability sensation secondary to injury 
sustained during his active duty service 
in Korea.  Injury sustained in 1976 to 
the right knee is difficult to ascertain 
symptoms and degree of impairment.  Upon 
review of the CFILE, revised impression 
correlates to exams done in 1986 and 
1956: veteran's knee condition is not 
related to shell fragment wound.  

The veteran testified at a hearing at the RO in January 1995 
the he began having problems with his knee shortly after he 
sustained a shell fragment wound to the right leg.  (T-2).  
Shortly after he was discharged, he went to the VA hospital 
for treatment of the right knee.  He was given shots.  (T-3).  

Analysis.  The Board finds that the veteran has presented a 
well grounded claim for service connection for a right knee 
disorder as secondary to his service-connected residuals of 
shell fragment wounds to the calf.  The claims folder 
includes evidence which demonstrates that the veteran 
currently has degenerative joint disease of the right knee 
with pain and instability.  The veteran is currently service 
connected for residuals of shell fragment wounds to the right 
calf.  The veteran has submitted an opinion from his private 
physician that his current right knee disorder is related to 
his shell fragment wound to the right calf.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (June 22, 1998).  

There is no question in this case that the veteran currently 
has a right knee disorder.  Degenerative joint disease of the 
right knee has been diagnosed.  The issue presented by the 
evidence in the claims folder is whether or not the current 
right knee disability is causally related to the veteran's 
service connected residuals of shell fragment wounds to the 
right calf.  

There are numerous medical opinions in the claims folder 
which address that question.  The first appears in a July 
1956 VA hospital record of an orthopedic consult.  The 
examiner stated that there was no evidence that the right 
knee difficulty was related to the veteran's combat injuries.  

The second opinion in September 1959 VA records stated that 
the examiner believed that the pains in the veteran's knees 
and feet were related to his wounds to the right calf.  

In May 1986, a VA examiner interpreted X-rays of the right 
calf as showing a small retained grenade fragment in the area 
of the intercondylar notch of the knee.  

The veteran submitted a statement from his private 
orthopedist in August 1992.  It stated that changes in the 
veteran's calf muscles where the penetrating injuries had 
occurred had affected the musculature in the region of the 
knee.  The examiner also noted additional injuries at work.  
The examiner indicated that a combination of all the injuries 
had "progressed" the severity of the right knee condition.  

A VA examination in October 1992 included a diagnosis of 
residuals of surgically treated wounds of the right lower 
thigh and right knee areas with severe post traumatic changes 
in the right knee.  

In January 1995 the veteran submitted a statement from 
another of his private physicians that his permanent weakness 
of the right knee was the result of a shrapnel wound in the 
Korean War.  

In April 1997, a VA examiner stated that the veteran's 
original knee injury in 1951 would have predisposed the 
veteran to have osteoarthritis and other subsequent injuries.  

The June 1998 VA addendum stated that the right knee 
condition was not related to the shell fragment wound.  No 
reason for that conclusion was given.  The addendum was 
signed by a nurse practitioner.  The positive opinions were 
rendered by orthopedic examiners.  

The Board has concluded that the positive evidence of a 
causal connection between the veteran's right knee disorder 
and his shell fragment wounds to the calf outweighs the 
negative evidence.  There are two opinions from medical 
professionals in the claims folder which state that the right 
knee disorder is not related to the shell fragment wounds to 
the right calf in service.  There are five opinions which 
indicate that the right knee disorder is related to the shell 
fragment wound to the right calf.  There is also one X-ray 
reading which noted a small metallic fragment in the 
intercondylar notch of the knee.  

The negative opinions do not include any reason or specific 
findings for the conclusion that the right knee disorder is 
not related to the shell fragment wounds.  

The veteran's private physician in August 1992 and the VA 
examiner in April 1997 both gave a rationale for their 
opinion.  The private physician indicated that the injury in 
Korean had affected the muscles of the calf.  The VA 
physician indicated that the injury sustained in Korea had 
probably resulted in some derangement of the veteran's gait.  

The clinical record clearly demonstrates that the veteran 
complained of painful knees from his war wounds in December 
1955.  In July 1956, chondromalacia of the patella was 
diagnosed.  These complaints and the diagnosis preceded the 
on-the-job injury in the 1970's.  

Based on the aforementioned, the Board is of the opinion that 
the weight of the evidence supports a grant of service 
connection for a right knee disorder as secondary to the 
veteran's service-connected shell fragment wounds to the 
right calf.  


ORDER

An increased rating to 30 percent for trigeminal 
neuralgia/tic douloureux, is granted subject to regulations 
governing the award of monetary benefits.  

Service connection for a right knee disorder is granted.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a right hip disorder and lumbar 
syndrome.  The grant of service connection for a right knee 
disorder may affect the outcome of those decisions.  The 
alteration in gait of the right leg noted by one examiner and 
degenerative joint disease of the right knee should be 
considered in determining whether or not a service-connected 
disability caused the veteran to develop a right hip disorder 
and lumbar syndrome.  

The grants of an increased rating for trigeminal neuralgia 
and of service connection for a right knee disorder were not 
considered when the RO denied the veteran's claim for a total 
rating based on unemployability.  In Bernard v. Brown, 
4 Vet.App. 384 (1993), the United States Court of Veterans 
Appeals held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  

In this case the veteran has not been given an opportunity to 
demonstrate to what degree his right knee disorder has 
affected his employability.  He stated that he resigned from 
his last job because it was being eliminated.  He believed 
that alternate employment would be offered which required 
driving a truck.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The United States 
Court of Veterans Appeals has held that this duty to assist 
the veteran in obtaining available facts and evidence to 
support his claim includes obtaining pertinent evidence that 
applies to all relevant facts.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  This duty also includes providing 
additional examinations by a specialist when recommended or 
indicated.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for a 
right hip disorder and lumbar syndrome.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
previously been secured.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
in order to determine if there is a 
causal relationship between any current 
right hip and/or lumbar disorder and any 
of the veteran's service connected 
disabilities.  The claims file must be 
made available to the examiner prior the 
examination.  The examination report must 
include a notation that the claims file 
was reviewed in connection with the 
examination.  The examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
service-connected right knee disorder or 
residuals of shell fragment wounds to the 
right calf caused the development of the 
veteran's degenerative joint disease of 
the right hip or lumbar syndrome.  If the 
right knee disorder or residuals of shell 
fragment wounds to the right calf did not 
cause the development of degenerative 
joint disease of the right knee or lumbar 
syndrome, the examiner is requested to 
render an opinion as to the following 
question:  

Is it at least as likely as not that 
the veteran's right knee disability 
or shell fragment wounds to the 
right calf caused the veteran's 
right hip or lumbar syndrome to 
increase in severity beyond the 
natural progress of those disorders?

If the examiner finds that the right knee 
disability or residuals of shell fragment 
wounds to the right calf aggravated the 
degenerative joint disease of the right 
hip or lumbar syndrome, he is requested 
to identify the incremental increase in 
disability attributed to such 
aggravation.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical report to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The RO should then readjudicate the 
veteran's claims.  


If the benefits sought remain denied, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S.F. Sylvester
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 30 -


